Appeal from a judgment of the County Court of Chemung County (Castellino, J.), rendered January 10, 1997, upon a verdict convicting defendant of the crime of promoting prison contraband in the first degree.
Defendant, a prison inmate, was convicted after trial of the crime of promoting prison contraband in the first degree based upon the discovery of a razor blade between the pages of defendant’s bible. Defendant was sentenced as a second felony offender to a prison term of SVa to 7 years, to be served consecutively with the prison term he was currently serving. Defense counsel contends that there are no nonfrivolous issues which can be raised on appeal and seeks to be relieved of his assignment as counsel for defendant. Our review of the record leads us to the same conclusion. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Cardona, P. J., Mercure, White, Spain and Carpinello, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.